J. P. Celebrezze, J.,
dissenting. I dissent from the judgment of the majority and would hold that, under the facts of this case, the marriage of the natural father to the petitioner constituted placement under R.C. 3107.07. Jessica has been in the custody of her natural father, Michael Kreyche, since her parents’ separation in February 1975. When Jessica was not yet a year old, her mother, appellee, left her with her father and moved to California. For the next year, from February 1975 to March 1976, Jessica received only sporadic communications and absolutely no monetary support from appellee. Then, for the next one and one-half years from March 1976 to the fall of 1977, appellee made no attempt whatsoever to contact her daughter. During those two and one-half years Michael cared for Jessica and met and married the petitioner-appellant. A year after Michael’s marriage he was awarded permanent custody of his daughter. As a result of this custody award, Michael and appellee reached a formal agreement in January 1979, regarding child support and visitation. Despite this agreement, from April 1979 to March 1980 appellee made only five payments, totalling $220 for Jessica, and from March 1980 to August 1981 she provided no support for her daughter.
Since Michael’s marriage to the petitioner in June 1977, Jessica has lived with them as their child. The only mother Jessica has known since she was less than one year old is the petitioner. Thus, I would find that Michael placed his daughter in petitioner’s home at the time of Michael’s and appellant’s marriage. I would further find that since appellee failed to communicate with or support Jessica within the year prior to that placement, appellee’s consent to Jessica’s adoption by petitioner is not required.
C. Brown, J., concurs in the foregoing dissenting opinion.